EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lizabeth Vice on 05/06/21.
The application has been amended as follows: 
In The Claims
Claim 8, line 8, “RF,” has been changed to --RF frequency,--.
	Claim 8, line 9, “second” has been changed to --first--.
	Claim 10, line 13, “second” has been changed to --first--.
	Claim 12, lines 1-3, “wherein a first distributed constant circuit of the RF matching circuit includes a plurality of transmission lines, and wherein each of the plurality of transmission lines is open at one end.” has be changed to --wherein the first plurality of transmission lines comprises at least one transmission line that is open at one end.--.
	Claim 13, lines 1-3, “wherein a second distributed constant circuit of the IF matching circuit includes a plurality of transmission lines, and wherein each of the plurality of transmission lines are open at one end.” has be changed to --wherein the second plurality of transmission lines comprises at least one transmission line that is open at one end.--.
Claim 22, line 4, “RF,” has been changed to --RF frequency,--.
	Claim 22, line 5, “second” has been changed to --first--.

Reasons For The Above Changes
	The above changes are necessary to correct the indefinite problems in claims 8, 10, 12, 13, and 22.

REASONS FOR ALLOWANCE
Claims 7-23 are allowed.
Claim 7, as amended, is allowed because the prior art of record fails to disclose or suggest a mixer circuit comprising a transistor comprising a control terminal, a first output terminal, and a second output terminal; a local oscillation (LO) terminal, a high frequency (RF) terminal; an intermediate frequency (IF) terminal; a LO matching circuit; a bias circuit; an RF matching circuit; and an IF matching circuit with the connections and operations as recited in the claim.  In particularly, the prior art of record fails to disclose or suggest the limitations “an RF matching circuit connected between the first output terminal and the RF terminal, wherein the RF matching circuit comprises a first distributed constant circuit having a first plurality of transmission lines; and an IF matching circuit connected between the first output terminal and the IF terminal, wherein the IF matching circuit comprises a second distributed constant circuit having a second plurality of transmission lines, wherein a first impedance of the RF matching circuit measured from the first output terminal at an intermediate frequency is open-circuit, and wherein a second impedance of the IF matching circuit measured from the first output terminal at an RF frequency is open-circuit” in addition to other limitations recited in the claim.
Claims 8-14 are allowed because they depend on claim 7.
Claim 15, as amended, is allowed because the prior art of record fails to disclose or suggest a mixer circuit comprising a transistor comprising a gate, a first output, and a second 
Claims 16-23 are allowed because they depend on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842